DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 09/29/2020, in which claims 1 - 49 are pending and presented for examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), filed on 03/29/2018. Application 17036777, filed 09/29/2020 is a continuation of PCT/EP2019/058057, filed 03/29/2019, and claims foreign priority to 18165250.4. The certified copy has been placed of record in the file. 


Information Disclosure Statement
4.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 11/06/2020 based on the provisions of 37 CFR § 1.97.  

Claim Objections
5.  	Claims 26 is objected to, because of the following informalities: 
The claim recites: “wherein the arithmetic decoder is configured determine the first estimation…” instead of “wherein the arithmetic decoder is configured to determine the first estimation…“ 
	

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


10.	Claims 1, 3 – 6, 12 – 14, 16 – 19, 23 – 27, 29, 31, and 35 - 49 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180270500 A1), hereinafter “Li,” in view of George et al. (US 20180205953 A1), hereinafter “George.”

	In regard to claim 1, Li discloses: a video decoder, wherein the video decoder is configured to decode a plurality of video frames, (See Li, Abstract, Fig. 17 and Par. 0216: example decoding device 112. The decoding device 112 includes an entropy decoding unit 80; decoding device 112 is reciprocal to the encoding device 104 from FIG. 16)
 wherein the video decoder is configured to decode a video frame which is subdivided into a set of one or more slices, (See Li, Pars. 0071 – 0073: video source 102 may include one or more input pictures or frames; Coded slices of pictures encapsulated in bitstream level into NAL units including slice segment of coded picture data; coded representations of pictures by partitioning each picture into multiple slices; See also Pars. 0202 - 0204.)
wherein the video decoder is configured to evaluate a slice type information (See Li, Par. 0078: slices of a picture are assigned a slice type. Slice types include an I slice, a P slice, and a B slice) indicating whether a slice is encoded using an independent coding mode, in which there is no prediction of video content of a current frame on the basis of a video content of a previous frame, (See Li, Par. 0077: prediction mode may be signaled inside bitstream using syntax data, and may include intra-prediction (or intra-picture prediction) or inter-prediction (or inter-picture prediction); See also Pars. 0078 as cited above and 0079, 0084; See further Par. 0220: motion compensation unit 82 may use one or more syntax elements in a parameter set to determine a prediction mode (e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice))
or using a single-predictive mode in which there is a prediction of a block of pixels on the basis of one block of pixels of a previous frame, (See Li, Par. 0077 and Par. 0078 as cited above in regard to single-predictive mode, i.e., slice types including P slice)
or using a bi-predictive mode in which there is a prediction of a block of pixels on the basis of two or more blocks of pixels of one or more previous frames, (See again Li, Pars. 0077 – 0079 as cited above and applied, mutatis mutandis, to a bi-predictive mode, i.e., slice types including B slice) 
to select a mode of operation for a decoding of a slice; (See Li, Par. 0202: Prediction processing unit 41 may select one of a plurality of possible coding modes, such as one of a plurality of intra-prediction coding modes or one of a plurality of inter-prediction coding modes)
wherein the video decoder comprises an arithmetic decoder for providing a decoded binary sequence on the basis of an encoded representation of the binary sequence, (See Li, Fig. 1: decoder engine 116 of decoding device 112; Par. 0090: decoder engine 116 may decode the encoded video bitstream data by entropy decoding (e.g., using an entropy decoder) and extracting the elements of the one or more coded video sequences making up the encoded video data; Fig. 17 and Pars. 0212 and 0216: entropy coding unit(decoding unit 80: context adaptive binary arithmetic coding (CABAC), syntax-based context-adaptive binary arithmetic coding (SBAC))  
	Li does not teach in specific terms the subsequent limitations of the claim:
wherein the arithmetic decoder is configured to determine a first source statistic value using a first estimation parameter and to determine a second source statistic value using a second estimation parameter, and wherein the arithmetic decoder is configured to determine a combined source statistic value on the basis of the first source statistic value and on the basis of the second source statistic value, and wherein the arithmetic decoder is configured to determine one or more range values for an interval subdivision, which is used for a mapping of the encoded representation of the binary sequence onto the decoded binary sequence, on the basis of the combined source statistic value.
 	Nonetheless, George suggests the feature of a video decoder, wherein the arithmetic decoder is configured to determine a first source statistic value using a first estimation parameter and to determine a second source statistic value using a second estimation parameter, (See George, Abstract: decoder includes an entropy decoder configured to derive a number of bins of the binarizations from the data stream using binary entropy decoding by selecting a context among different contexts and updating probability states associated with the different contexts; Par. 0060: Each bin 303 of the sequence of bins created by the binarizer 302 is fed into the parameter assigner 304 in sequential order. The parameter assigner assigns a set of one or more parameters to each bin 303 and outputs the bin with the associated set of parameters 305, with the set of parameters determined in exactly the same way at encoder and decoder; Par. 0061: estimate of probability for less probable or more probable bin value for current bin; probability model defined by an identifier specifying an estimate for which of the two possible bin values represents less probable or more probable bin value for the current bin 303; See further, Pars. 0069, 0075 – 0079 and Par. 0274: decoder comprising an entropy decoder 608 configured to derive a number of first bins of the truncated unary code from the data stream 601 using entropy decoding with varying probability estimation and a number of second bins of the VLC codeword; pState_current [bin] in combination with indication of valMPS, among possible symbol states; entropy decoder 409 initializes the probability states associated with the different contexts, i.e. pState_current for different available contexts; - Those passages indicate teachings of the determining of a first source statistic value using a first estimation parameter and the determining of a second source statistic value using a second estimation parameter, which relate to the notions of probability states, probability estimation, and probability sub-division) and 
  	wherein the arithmetic decoder is configured to determine a combined source statistic value on the basis of the first source statistic value and on the basis of the second source statistic value, (See George, Abstract and Par. 0246: lookup table stores for each possible combination of 4 bins and each possible internal state of the context model the resulting new state after the four conventional update steps; See further, Pars. 0069, 0075 – 0079 and Par. 0274: decoder comprising an entropy decoder 608 configured to derive a number of first bins of the truncated unary code from the data stream 601 using entropy decoding with varying probability estimation and a number of second bins of the VLC codeword;      pState_current[bin] in combination with indication of valMPS, among possible symbol states; entropy decoder 409 initializes the probability states associated with the different contexts, i.e. pState_current for different available contexts; - (Those passages indicate teachings of the determining of a combined source statistic value on the basis of the first source statistic value and on the basis of the second source statistic value; - N.B.: based on interpretation of the disclosure of the instant Application, an arithmetic decoder may be configured to determine a first source statistic value (e.g. a first state variable value) using a first window size (or using a first time constant) (wherein, for example, a state variable update as described herein may be used) and to determine a second source statistic value (e.g. a second state variable value) using a second window size (or using a second time constant) (wherein, for example, a state variable update as described herein may be used). The arithmetic decoder also optionally comprises a combiner. Accordingly, the arithmetic decoder may be configured to determine a combined sourced statistic value (e.g. a combined state variable value) on the basis of the first source statistic value and on the basis of the second source statistic value)) and 
   	wherein the arithmetic decoder is configured to determine one or more range values for an interval subdivision, which is used for a mapping of the encoded representation of the binary sequence onto the decoded binary sequence, on the basis of the combined source statistic value. (See George, Par. 0261: mapping the representation using valMPS, PIPE idx; Pars. 0069, 0070: mapping of bin sequences onto codewords for different groups of measures for an estimate of the probability for one of two possible bin values 305 for the current bin; Par. 0070: it is possible that a particular sequence of bins can be mapped onto more than one sequence of codewords; Par. 0192: probability sub-division; Pars. 0200 and 0272: mapping a domain of symbol sequence words to a co-domain of the integer-valued syntax elements; - Passages suggesting determining one or more range values for an interval subdivision for a mapping of encoded representation of  binary sequence onto decoded binary sequence, on the basis of combined source statistic value)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Li and George, before him/her, to combine the features of those references to implement a video comprising an arithmetic decoder for providing a decoded binary sequence on the basis of an encoded representation of the binary sequence representing frames subdivided into a set of slices, and wherein the arithmetic decoder determines one or more range values for an interval subdivision, which is used for a mapping of the encoded representation of the binary sequence onto the decoded binary sequence, on the basis of the combined source statistic value determined on the basis of a first source statistic value and on a second source statistic using particular estimation parameters, which would provide a good tradeoff between computational efficiency and reliability.

	In regard to claim 3, the combination of Li and George discloses: the video decoder according to claim 1, wherein the arithmetic decoder is configured determine the first estimation parameter and the second estimation parameter in dependence on the slice type information. (See George, Par. 0174: probability models may be initialized at the beginning of each slice with appropriate model probabilities (depending on the choice of slice type); See also Par. 0188; - The probability models relate to estimation parameters (Par. 0061: estimate of probability for probability model defined by an identifier through parameter assigner 304)) 	In regard to claim 4, the combination of Li and George discloses: the video decoder according to claim 1, wherein the video decoder is configured to determine the first estimation parameter and the second estimation parameter also in dependence on an initialization parameter or flag comprised in the bitstream. (See George, Abstract: decoder is configured to distinguish between probability states and to initialize the probability states associated with the different contexts; See also Pars. 0168 – 0172: probability model initialization       Pars. 0061,0174, 0175 and 0188 as cited above in regard to the estimation parameters)  	In regard to claim 5, the combination of Li and George discloses: the video decoder according to claim 1, wherein the video decoder is configured to determine the first estimation parameter and the second estimation parameter also in dependence on a context model. (See again George, Abstract as cited above in regard to initializing the probability states associated with the different contexts; Par. 0061: parameter assigner 304 may be configured to assign to a current bin 303 a context model)  
	In regard to claim 6, the combination of Li and George discloses: the video decoder according to claim 1, 30wherein the video decoder is configured to selectively add a predetermined value to a previously computed instance of the first source statistic value in dependence on a previously decoded binary 76Attorney Docket No. PJK5284169 value and to subtract a scaled version of the previously computed instance of the first source statistic value, in order to acquire an updated version of the first source statistic value; (This limitation of Claim 6 is rejected on the same rationale applied to rejection of Claim 1; - The features described in the instant limitation of the claim are not novel in view of the citations used in rejection of Claim 1. The feature of adding a predetermined value to a previously computed instance of the first source statistic value and of subtracting a scaled version of the previously computed instance of the first source statistic value, represents a routine operation of combining two values, similar to the concept disclosed in Claim 1) and/or wherein the video decoder is configured to selectively add a predetermined value to a previously 5computed instance of the second source statistic value in dependence on a previously decoded binary value and to subtract a scaled version of the previously computed instance of the second source statistic value, in order to acquire an updated version of the second source statistic value. (Limitation rejected on the same rationale applied to rejection of Claim 1; - The features described in the instant limitation of the claim are not novel in view of the citations used in rejection of Claim 1. The feature of adding a predetermined value to a previously computed instance of the second source statistic value and of subtracting a scaled version of the previously computed instance of the second source statistic value, represents a routine operation of combining two values, similar to the concept disclosed in Claim 1))
	In regard to claim 12, the combination of Li and George discloses: the video decoder according to claim 1, wherein the video decoder is configured to determine a first source statistic value using a table lookup, (See George, Par. 0136: number of probability states by which the context's probabilities are estimated by update (table look-up); Par. 0192: mapping of CABAC or probability model states, i.e. the sates used for probability update, to PIPE ids or probability indices for look-up into Rtab may be as depicted in Table A; See also rationale used for rejection of Claim 1 as analyzed above and in regard to determining a source statistic value) wherein a table entry is selected in dependence on a previously determined source statistic value, a previously decoded binary value and the first estimation parameter; (See George, Abstract and Par. 0280: updating probability states associated with the different contexts, dependent on previously decoded portions of the data stream; Par. 0225: probability model update of the CABAC probability estimator; state transition lookup-table can be designed for carrying out this update; Par. 0246: lookup table stores for each possible combination of 4 bins and each possible internal state of the context model the resulting new state after the four conventional update steps         ) and/or wherein the video decoder is configured to determine a second source statistic value using a table lookup, wherein a table entry is selected in dependence on a previously determined source statistic value, a previously decoded binary value and the second estimation parameter. (See again rationale used for rejection of Claim 1 as analyzed above and in regard to determining a source statistic value; See further George, Par. 0222: internal state of a probability model is updated after encoding a bin with it; updated state is derived by a state transition table lookup using old state and value of coded bin, in the case of CABAC decoder)	In regard to claim 13, the combination of Li and George discloses: the video decoder according to claim 1, wherein the video decoder is configured to combine the first source statistic value and the second source statistic value in order to acquire the combined source statistic value. (See rationale applied to rejection of Claim 1 in regard to combining source statistic values in order to acquire a combined source statistic value)  	In regard to claim 14, the combination of Li and George discloses: the video decoder according to claim 1, wherein the video decoder is configured to acquire the combined source statistic value according to (c.sub.t (tilde) = (a.sub.t+b.sub.t) 1 wherein at is the first source statistic value, and wherein b.sub.t is the second source statistic value. (See rationale applied to rejection of Claim 13 in regard to combining source statistic values in order to acquire a combined source statistic value; - the additional features added based on the equation, are not novel in view of the cited references)	In regard to claim 16, the combination of Li and George discloses: the video decoder according to claim 1, wherein the video decoder is configured to use a different number of bits for a representation of the first source statistic value and of the second source statistic value. (See rationale applied to rejection of Claim 1 in regard to first/second source statistic values; - the additional feature added is not novel in view of the cited references)	In regard to claim 17, the combination of Li and George discloses: the video decoder according to claim 1, wherein the video decoder is configured such that the first source statistic value and the second source statistic value comprise different resolutions. (See rationale applied to rejection of Claim 1 in regard to first/second source statistic values; - the additional feature added is not novel in view of the cited references as indicated, e.g., in George, Par. 0223: probabilities at higher resolutions)	In regard to claim 18, the combination of Li and George discloses: the video decoder according to claim 1, wherein the video decoder is configured such that the first source statistic value and the second source statistic value comprise different ranges of values. (Refer again to rationale applied to rejection of Claim 1 in regard to first/second source statistic values; - the additional feature added is not novel in view of the cited references as indicated, e.g., in George, Pars. 0066, 0067 and 0081: possible values for the measure for estimate of probability for possible bin values partitioned into a number of intervals; bin buffer selector determines interval index for current measure for the estimate; Par. 0223: probability ranges)	In regard to claim 19, the combination of Li and George discloses: the video decoder according to claim 16, wherein the video decoder is configured to use different estimation parameters for the first source statistic value and for the second source statistic value and wherein the video decoder is configured to use a comparatively larger number of bits for a representation of the source statistic value comprising a comparatively larger estimation parameter and to use a comparatively smaller number of bits for a representation of the source statistic value comprising a comparatively smaller estimation parameter. (Refer to rationale applied to rejection of Claim 1, Claim 16 in regard to first/second source statistic values; George, Pars. 0066, 0067 and 0081: possible values for the measure for estimate of probability for possible bin values partitioned into a number of intervals, as cited above in rejection of Claim 18) 	In regard to claim 23, the combination of Li and George discloses: the video decoder according to claim 16, wherein the video decoder is configured to choose the number of bits for a representation of the first source statistic value and of the second source statistic value in dependence of the first estimation parameter and in dependence on the second estimation parameter. (Refer again to rationale applied to rejection of Claim 1, Claim 16 in regard to first/second source statistic values; - the additional feature added is not novel in view of the cited references as indicated in Pars. 0066, 0067, 0081 and 0223 of George) 	In regard to claim 24, the combination of Li and George discloses: the video decoder according to claim 16, wherein a sum of a total number of bits used for a representation of the first source statistic value and of the second source statistic value is constant over different context models. (See rationale applied to rejection of Claim 1, Claim 16 in regard to first/second source statistic values; - the additional feature added is not novel in view of the citations used in rejection of Claim 16, since it merely represents a sum of known values disclosed by the cited references)	In regard to claim 25, the combination of Li and George discloses: the video decoder according to claim 1, wherein the video decoder is configured to determine the first estimation parameter and the second estimation parameter also in dependence on an initialization flag comprised in the bitstream, and wherein the video decoder is configured to set initialization values for the first source statistic value and/or the second source statistic value in dependence on another initialization parameter or flag comprised in the bitstream. (Claim 25 is rejected on the same rationale applied to rejection of Claim 4, on the basis of Pars. 0168 – 0172: probability model initialization; Pars. 0061, 0174, 0175 and 0188 as cited above in regard to the estimation parameters) 	In regard to claim 26, the combination of Li and George discloses: the video decoder according to claim 1, wherein the arithmetic decoder is configured determine the first estimation parameter and the second estimation parameter also in dependence on a temporal level of a current slice; (See George, Par. 0078: decoded symbols used for determining the probability measures can include already decoded symbols that correspond to data sets spatial and/or temporal locations (in relation to the data set associated with the current request for a syntax element); See also Par. 0284) and/or wherein the arithmetic decoder is configured determine the first estimation parameter and the second estimation parameter also in dependence on a quantization parameter of a current slice. (See George, Abstract, Pars. 0283 and 0284: quantization parameter for the current slice; reconstruction using quantization parameter QP; - Claim 26 is rejected on the basis of the above citations from George)
	In regard to claim 27, the combination of Li and George discloses: the video decoder according to claim 1, wherein the video decoder is configured to adjust the first estimation parameter and/or the second 25estimation parameter in dependence on a position. (Claim 27 is rejected on the same rationale applied to rejection of Claim 1 from which it depends; - the additional feature added is not novel in view of the citations used in rejection of Claim 1, since it merely represents a routine of operation of adjusting first/second estimation parameter in dependence on a position)  
	In regard to claim 29, the combination of Li and George discloses: the video decoder according to claim 1, wherein the video decoder is configured to change the first estimation parameter and/or the second estimation parameter within a slice in response to a signaling flag signaling that the estimation parameter should be changed. (Claim 29 is rejected on the same rationale applied to rejection of Claim 1; - the additional feature added is not novel in view of the citations used in rejection of Claim 1, since it merely represents a routine of operation of changing values in response to a signaling flag)  	In regard to claim 30, the combination of Li and George discloses: the video decoder according to claim 29, wherein the video decoder is configured to evaluate, for a plurality of coding tree units, a signaling flag indicating whether the estimation parameter should be changed, and to increase or decrease at least one of the estimation parameters in dependence on the signaling flag. (Claim 30 is rejected on the same rationale applied to rejection of Claim 29; - the additional feature added is not novel in view of the citations used in rejection of Claim 29, since it merely represents a routine of operation of changing values by increasing/decreasing parameters in response to a signaling flag) 
	In regard to claim 31, the combination of Li and George discloses: the video decoder according to claim 1, wherein the video decoder is configured to derive a state index from the combined source statistic value, (See George, Par. 0066: bin buffer selector 306 determines the interval index for the current measure for an estimate of the probability for one of the two possible bin values; selector 306 contains a table that associates exactly one bin buffer 308 with each possible value for the interval index, where different values for the interval index can be associated with the same bin buffer 308; See also rationale applied in rejection of Claim 18 as analyzed above, and on the basis of the combination of Li and George, (e.g., George, Pars. 0066, 0067 and 0081; See further Pars. 0165 and 0223) and/or 
 	wherein the video decoder is configured to derive a value representing a most probable binary value or a least probable binary value; (See George, Pars. 0060, 0061 and 0178: bin manipulation depending on the value of the most probable bin value) and 20wherein the video decoder is configured to evaluate a table mapping the state index onto the one or more range values for the interval subdivision. (See George, Par. 0066 as cited above in regard to “…a table that associates exactly one bin buffer 308 with each possible value for the estimate of the probability for one of the two possible bin values”; See also Par. 0070: mapping of bin sequences onto codewords; Par. 0090 and 0193)

	In regard to claim 35, the combination of Li and George discloses: a video decoder, 20 wherein the video decoder is configured to decode a plurality of video frames, wherein the video decoder is configured to decode a video frame which is subdivided into a set of one or more slices, 25 87Attorney Docket No. PJK5284169 wherein the video decoder is configured to evaluate an slice type information indicating whether a slice is encoded using an independent coding mode, in which there is no prediction of video content of a current frame on the basis of a video content of a previous frame, or using a single- predictive mode in which there is a prediction of a block of pixels on the basis of one block of 5pixels of a previous frame, or using a bi-predictive mode in which there is a prediction of a block of pixels on the basis of two or more blocks of pixels of one or more previous frames, to select a mode of operation for a decoding of a slice; wherein the video decoder comprises an arithmetic decoder for providing a decoded binary 10sequence on the basis of an encoded representation of the binary sequence, wherein the arithmetic decoder is configured to determine a first source statistic value using a first estimation parameter, and 15wherein the arithmetic decoder is configured to determine a combined source statistic value, wherein the arithmetic decoder is configured to combine the first source statistic value with a fixed non-zero value in order to acquire the combined source statistic value, and wherein the arithmetic decoder is configured to determine one or more range values for an interval 20subdivision, which is used for a mapping of the encoded representation of the binary sequence onto the decoded binary sequence, on the basis of the combined source statistic value. (Claim 35 is rejected on the same rationale applied to rejection of Claim 1; - The features described in the limitations of the claim are not novel in view of the citations used in rejection of Claim 1. The feature: wherein the arithmetic decoder is configured to combine the first source statistic value with a fixed non-zero value in order to acquire the combined source statistic value, represents a routine operation of combining two values, similar to the concept disclosed in Claim 1 with of the value being similar to that of a second source statistic value)  
 
	In regard to claim 36, the combination of Li and George discloses: a video encoder, 25wherein the video encoder is configured to encode a plurality of video frames, wherein the video encoder is configured to encode a video frame which is subdivided into a set of one or more slices, 30wherein the video encoder is configured to provide an slice type information indicating whether a slice is encoded using an independent coding mode, in which there is no prediction of video content 88Attorney Docket No. PJK5284169 of a current frame on the basis of a video content of a previous frame, or using a single-predictive mode in which there is a prediction of a block of pixels on the basis of one block of pixels of a previous frame, or using a bi-predictive mode in which there is a prediction of a block of pixels on the basis of two or more blocks of pixels of one or more previous frames; 5 wherein the video encoder comprises an arithmetic encoder for providing an encoded representation of a binary sequence on the basis of the binary sequence, wherein the arithmetic encoder is configured to determine a first source statistic value using a first 10estimation parameter and to determine a second source statistic value using a second estimation parameter, and wherein the arithmetic encoder is configured to determine a combined source statistic value on the basis of the first source statistic value and on the basis of the second source statistic value, and 15 wherein the arithmetic encoder is configured to determine one or more range values for an interval subdivision, which is used for a mapping of the binary sequence onto the encoded representation of the binary sequence, on the basis of the combined source statistic value. (Claim 36 discloses a video encoder, 25wherein the video encoder is configured to perform the reverse operations of the decoder of Claim 1. The limitations of Claim 36 are thus not novel in view of the disclosures of the cited references by Li and George. Claim 36 is therefore rejected on the same grounds as Claim 1)

20 	In regard to claim 37, the combination of Li and George discloses: a video encoder, wherein the video encoder is configured to encode a plurality of video frames, wherein the video encoder is configured to encode a video frame which is subdivided into a set of 25one or more slices, wherein the video encoder is configured to provide an slice type information indicating whether a slice is encoded using an independent coding mode, in which there is no prediction of video content of a current frame on the basis of a video content of a previous frame, or using a single-predictive 30mode in which there is a prediction of a block of pixels on the basis of one block of pixels of a 89Attorney Docket No. PJK5284169 previous frame, or using a bi-predictive mode in which there is a prediction of a block of pixels on the basis of two or more blocks of pixels of one or more previous frames; wherein the video encoder comprises an arithmetic encoder for providing an encoded 5representation of a binary sequence on the basis of the binary sequence, wherein the arithmetic encoder is configured to determine a first source statistic value using a first estimation parameter, and 10wherein the arithmetic encoder is configured to determine a combined source statistic value, wherein the arithmetic encoder is configured to combine the first source statistic value with a fixed non-zero value in order to acquire the combined source statistic value, and wherein the arithmetic encoder is configured to determine one or more range values for an interval 15subdivision, which is used for a mapping of the binary sequence onto the encoded representation of the binary sequence, on the basis of the combined source statistic value. (Claim 37 discloses a video encoder, 25wherein the video encoder is configured to perform the reverse operations of the decoder of Claim 35. The limitations of Claim 37 are thus not novel in view of the disclosures of the cited references by Li and George. Claim 37 is therefore rejected on the same grounds as Claim 35)
  
	In regard to claim 38, the combination of Li and George discloses: a method for decoding a video content, 20wherein the method comprises decoding a plurality of video frames, wherein the method comprises decoding a video frame which is subdivided into a set of one or more slices, 25wherein the method comprises evaluating a slice type information indicating whether a slice is encoded using an independent coding mode, in which there is no prediction of video content of a current frame on the basis of a video content of a previous frame, or using a single-predictive mode in which there is a prediction of a block of pixels on the basis of one block of pixels of a previous frame, or using a bi-predictive mode in which there is a prediction of a block of pixels on the basis 30of two blocks of pixels of one or more previous frames, to select a mode of operation for a decoding of a slice; 90Attorney Docket No. PJK5284169 wherein the method comprises providing a decoded binary sequence on the basis of an encoded representation of the binary sequence, 5wherein the method comprises determining a first source statistic value using a first estimation parameter and determining a second source statistic value using a second estimation parameter, and wherein the method comprises determining a combined source statistic value on the basis of the 10first source statistic value and on the basis of the second source statistic value, and wherein the method comprises determining one or more range values for an interval subdivision, which is used for a mapping of the encoded representation of the binary sequence onto the decoded binary sequence, on the basis of the combined source statistic value. (Claim 38 discloses a method for decoding a video content, 20wherein the method comprises decoding a plurality of video frames. The method 25is drawn to the video decoder of Claim 1. The limitations of Claim 38 are thus not novel in view of the disclosures of the cited references by Li and George. Claim 38 is therefore rejected on the same grounds as Claim 1)

	In regard to claim 39, the combination of Li and George discloses: a method for decoding a video content, wherein the method comprises decoding a plurality of video frames, 20wherein the method comprises decoding a video frame which is subdivided into a set of one or more slices, wherein the method comprises evaluating a slice type information indicating whether a slice is encoded using an independent coding mode, in which there is no prediction of video content of a 25current frame on the basis of a video content of a previous frame, or using a single-predictive mode in which there is a prediction of a block of pixels on the basis of one block of pixels of a previous frame, or using a bi-predictive mode in which there is a prediction of a block of pixels on the basis of two blocks of pixels of one or more previous frames, to select a mode of operation for a decoding of a slice; 30 91Attorney Docket No. PJK5284169 wherein the method comprises providing a decoded binary sequence on the basis of an encoded representation of the binary sequence, wherein the method comprises determining a first source statistic value using a first estimation 5parameter, and wherein the method comprises determining a combined source statistic value, wherein the first source statistic value is combined with a fixed non-zero value in order to acquire the combined source statistic value, and 10 wherein the method comprises determining one or more range values for an interval subdivision, which is used for a mapping of the encoded representation of the binary sequence onto the decoded binary sequence, on the basis of the combined source statistic value. (Claim 39 discloses a method for decoding a video content, 20wherein the method comprises decoding a plurality of video frames. The method 25is drawn to the video decoder of Claim 35. The limitations of Claim 39 are thus not novel in view of the disclosures of the cited references by Li and George. Claim 39 is therefore rejected on the same grounds as Claim 35) 
 
15 	In regard to claim 40, the combination of Li and George discloses: a method for encoding a video content, wherein the method comprises encoding a plurality of video frames, wherein the method comprises encoding a video frame which is subdivided into a set of one or 20more slices, wherein the video method comprises providing slice type information indicating whether a slice is encoded using an independent coding mode, in which there is no prediction of video content of a current frame on the basis of a video content of a previous frame, or using a single-predictive mode 25in which there is a prediction of a block of pixels on the basis of one block of pixels of a previous frame, or using a bi-predictive mode in which there is a prediction of a block of pixels on the basis of two blocks of pixels of one or more previous frames; wherein the method comprises providing an encoded representation of a binary sequence on the 30basis of the binary sequence, 92Attorney Docket No. PJK5284169 wherein the method comprises determining a first source statistic value using a first estimation parameter and determining a second source statistic value using a second estimation parameter, and 5wherein the method comprises determining a combined source statistic value on the basis of the first source statistic value and on the basis of the second source statistic value, and wherein the method comprises determining one or more range values for an interval subdivision, which is used for a mapping of the binary sequence onto the encoded representation of the binary 10sequence, on the basis of the combined source statistic value. (Claim 40 discloses a method for encoding a video content, 20wherein the method comprises encoding a plurality of video frames. The method 25is drawn to the video encoder of Claim 36. The limitations of Claim 40 are thus not novel in view of the disclosures of the cited references by Li and George. Claim 40 is therefore rejected on the same grounds as Claim 36)
 
	In regard to claim 41, the combination of Li and George discloses: a method for encoding a video content, wherein the method comprises encoding a plurality of video frames, 15 wherein the method comprises encoding a video frame which is subdivided into a set of one or more slices, wherein the method comprises providing a slice type information indicating whether a slice is 20encoded using an independent coding mode, in which there is no prediction of video content of a current frame on the basis of a video content of a previous frame, or using a single-predictive mode in which there is a prediction of a block of pixels on the basis of one block of pixels of a previous frame, or using a bi-predictive mode in which there is a prediction of a block of pixels on the basis of two blocks of pixels of one or more previous frames; 25 wherein the method comprises providing an encoded representation of a binary sequence on the basis of the binary sequence, wherein the method comprises determining a first source statistic value using a first estimation 30parameter, and 93Attorney Docket No. PJK5284169 wherein the method comprises determining a combined source statistic value, wherein the first source statistic value is combined with a fixed non-zero value in order to acquire the combined source statistic value, and 5wherein the method comprises determining one or more range values for an interval subdivision, which is used for a mapping of the binary sequence onto the encoded representation of the binary sequence, on the basis of the combined source statistic value. (Claim 41 discloses a method for encoding a video content, 20wherein the method comprises encoding a plurality of video frames. The method 25is drawn to the video encoder of Claim 37. The limitations of Claim 41 are thus not novel in view of the disclosures of the cited references by Li and George. Claim 41 is therefore rejected on the same grounds as Claim 37)
  
	In regard to claim 42, the combination of Li and George discloses: a non-transitory digital storage medium having a computer program stored thereon to perform 10the method for decoding a video content, wherein the method comprises decoding a plurality of video frames, wherein the method comprises decoding a video frame which is subdivided into a set of one or 15more slices, wherein the method comprises evaluating a slice type information indicating whether a slice is encoded using an independent coding mode, in which there is no prediction of video content of a current frame on the basis of a video content of a previous frame, or using a single-predictive mode 20in which there is a prediction of a block of pixels on the basis of one block of pixels of a previous frame, or using a bi-predictive mode in which there is a prediction of a block of pixels on the basis of two blocks of pixels of one or more previous frames, to select a mode of operation for a decoding of a slice; 25wherein the method comprises providing a decoded binary sequence on the basis of an encoded representation of the binary sequence, wherein the method comprises determining a first source statistic value using a first estimation parameter and determining a second source statistic value using a second estimation parameter, 30and 94Attorney Docket No. PJK5284169 wherein the method comprises determining a combined source statistic value on the basis of the first source statistic value and on the basis of the second source statistic value, and wherein the method comprises determining one or more range values for an interval subdivision, 5which is used for a mapping of the encoded representation of the binary sequence onto the decoded binary sequence, on the basis of the combined source statistic value, when said computer program is run by a computer. (Claim 42 discloses a non-transitory digital storage medium having a computer program stored thereon to perform 10the method for decoding a video content. The method 25is drawn to the video decoder of Claim 1. The limitations of Claim 42 are thus not novel in view of the disclosures of the cited references by Li and George. Claim 42 is therefore rejected on the same grounds as Claim 1)
 
10 	In regard to claim 43, the combination of Li and George discloses: a non-transitory digital storage medium having a computer program stored thereon to perform the method for decoding a video content, wherein the method comprises decoding a plurality of video frames, 15wherein the method comprises decoding a video frame which is subdivided into a set of one or more slices, wherein the method comprises evaluating a slice type information indicating whether a slice is encoded using an independent coding mode, in which there is no prediction of video content of a 20current frame on the basis of a video content of a previous frame, or using a single-predictive mode in which there is a prediction of a block of pixels on the basis of one block of pixels of a previous frame, or using a bi-predictive mode in which there is a prediction of a block of pixels on the basis of two blocks of pixels of one or more previous frames, to select a mode of operation for a decoding of a slice; 25 wherein the method comprises providing a decoded binary sequence on the basis of an encoded representation of the binary sequence, wherein the method comprises determining a first source statistic value using a first estimation 30parameter, and 95Attorney Docket No. PJK5284169 wherein the method comprises determining a combined source statistic value, wherein the first source statistic value is combined with a fixed non-zero value in order to acquire the combined source statistic value, and 5 wherein the method comprises determining one or more range values for an interval subdivision, which is used for a mapping of the encoded representation of the binary sequence onto the decoded binary sequence, on the basis of the combined source statistic value, 10when said computer program is run by a computer. (Claim 43 discloses a non-transitory digital storage medium having a computer program stored thereon to perform 10the method for decoding a video content. The method 25is drawn to the video decoder of Claim 35. The limitations of Claim 43 are thus not novel in view of the disclosures of the cited references by Li and George. Claim 43 is therefore rejected on the same grounds as Claim 35) 
 
	In regard to claim 44, the combination of Li and George discloses: a non-transitory digital storage medium having a computer program stored thereon to perform the method for encoding a video content, 15wherein the method comprises encoding a plurality of video frames, wherein the method comprises encoding a video frame which is subdivided into a set of one or more slices, 20wherein the video method comprises providing slice type information indicating whether a slice is encoded using an independent coding mode, in which there is no prediction of video content of a current frame on the basis of a video content of a previous frame, or using a single-predictive mode in which there is a prediction of a block of pixels on the basis of one block of pixels of a previous frame, or using a bi-predictive mode in which there is a prediction of a block of pixels on the basis 25of two blocks of pixels of one or more previous frames; wherein the method comprises providing an encoded representation of a binary sequence on the basis of the binary sequence, 96Attorney Docket No. PJK5284169 wherein the method comprises determining a first source statistic value using a first estimation parameter and determining a second source statistic value using a second estimation parameter, and 5wherein the method comprises determining a combined source statistic value on the basis of the first source statistic value and on the basis of the second source statistic value, and wherein the method comprises determining one or more range values for an interval subdivision, which is used for a mapping of the binary sequence onto the encoded representation of the binary 10sequence, on the basis of the combined source statistic value, when said computer program is run by a computer. (Claim 44 discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method for encoding a video content. The method 25is drawn to the video decoder of Claim 36. The limitations of Claim 44 are thus not novel in view of the disclosures of the cited references by Li and George. Claim 44 is therefore rejected on the same grounds as Claim 36)
  
	In regard to claim 45, the combination of Li and George discloses: a non-transitory digital storage medium having a computer program stored thereon to perform 15the method for encoding a video content, wherein the method comprises encoding a plurality of video frames, wherein the method comprises encoding a video frame which is subdivided into a set of one or 20more slices, wherein the method comprises providing a slice type information indicating whether a slice is encoded using an independent coding mode, in which there is no prediction of video content of a current frame on the basis of a video content of a previous frame, or using a single-predictive mode 25in which there is a prediction of a block of pixels on the basis of one block of pixels of a previous frame, or using a bi-predictive mode in which there is a prediction of a block of pixels on the basis of two blocks of pixels of one or more previous frames; wherein the method comprises providing an encoded representation of a binary sequence on the 30basis of the binary sequence, 97Attorney Docket No. PJK5284169 wherein the method comprises determining a first source statistic value using a first estimation parameter, and 5wherein the method comprises determining a combined source statistic value, wherein the first source statistic value is combined with a fixed non-zero value in order to acquire the combined source statistic value, and wherein the method comprises determining one or more range values for an interval subdivision, 10which is used for a mapping of the binary sequence onto the encoded representation of the binary sequence, on the basis of the combined source statistic value, when said computer program is run by a computer. (Claim 45 discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method for encoding a video content. The method 25is drawn to the video decoder of Claim 37. The limitations of Claim 45 are thus not novel in view of the disclosures of the cited references by Li and George. Claim 45 is therefore rejected on the same grounds as Claim 37)  

	In regard to claim 46, the combination of Li and George discloses: a video bitstream comprising: an encoded representation of the binary sequence, which represents the video content; (See Li, Abstract: decoder can obtain video data from an encoded video bitstream. The video data includes at least a current picture and a reference picture; Par. 0090: decoder engine 116 may decode the encoded video bitstream data by entropy decoding (e.g., using an entropy decoder) and extracting the elements of the one or more coded video sequences making up the encoded video data)  and a configuration information describing a configuration of a video decoder to be used to reconstruct the video content on the basis of the encoded representation of the binary sequence; (See Li, Par. 0061: configuration of the disclosure; Par. 0209: bitstream configuration data; See also Fig. 17; See further George, Abstract and Par. 0042: decoder 50 extracts from the data stream 30 the transform coefficient block for each of the blocks 40 and reconstructs the reconstructed version 60; Pars. 0283 and 0284: quantization parameter for the current slice; reconstruction using quantization parameter QP)20 wherein the configuration information comprises a estimation parameter information describing an estimation parameter to be used by a video decoder to determine a first source statistic value which is based on a frequency of previously decoded binary values and which is used to determine one or more range values for an interval subdivision, (See rationale applied to rejection of Claim 1 for corresponding limitations) wherein the one or more range values are 25used for a mapping of the encoded representation of the binary sequence onto the decoded binary sequence, (See again rationale applied to rejection of Claim 1 for corresponding limitations) and/or wherein the estimation parameter information describes an estimation parameter to be used by a video decoder to determine a second source statistic value which is based on a frequency of 98Attorney Docket No. PJK5284169 previously decoded binary values and which is used to determine one or more range values for an interval subdivision. (The rationale applied to rejection of Claim 1 also applies here, mutatis mutandis, for corresponding limitations)
  
	In regard to claim 47, the combination of Li and George discloses: the video bitstream according to claim 46, wherein the video bitstream also comprises an 5initialization value information describing an initialization value of the first source statistic value and/or of the second source statistic value. (See above rationales applied to rejection of Claim 4 and Claim 25 for similar limitations on the basis of George, Abstract: decoder is configured to distinguish between probability states and to initialize the probability states associated with the different contexts; See also Pars. 0168 – 0172: probability model initialization; Pars. 0061, 0174, 0175 and 0188 as cited above in regard to the estimation parameters)   

	In regard to claim 48, the combination of Li and George discloses: the video bitstream according to claim 46, wherein the video bitstream further comprises an estimation parameter change flag which indicates that the estimation parameter should be 10increased or decreased. (Claim 48 is rejected on the same rationale as applied to rejection of Claim 29 on the basis of the combination of Li and George which discloses: the video decoder according to claim 1, wherein the video decoder is configured to change the first estimation parameter and/or the second estimation parameter within a slice in response to a signaling flag signaling that the estimation parameter should be changed; - the additional feature added is not novel in view of the citations used in rejection of Claim 1, since it merely represents a routine of operation of changing values in response to a signaling flag (i.e., increasing/decreasing parameters in response to a signaling flag)   

	In regard to claim 49, the combination of Li and George discloses: the video bitstream according to claim 46, wherein the estimation parameter information describes a first window size to be used by a video 15decoder to determine a first source statistic value, (See rationale applied to rejection of Claim 46 for which, an arithmetic decoder may be configured to determine a first source statistic value (e.g. a first state variable value) using a first window size (or using a first time constant) (wherein, for example, a state variable update as described herein may be used) and to determine a second source statistic value (e.g. a second state variable value) using a second window size (or using a second time constant)) and wherein the estimation parameter information describes a second window size to be used by a video decoder to determine a second source statistic value; (See again rationale applied to previous limitation) or wherein the estimation parameter information describes a first inertia parameter which determines 20a speed at which the first source statistic value follows a change of a frequency of decoded binary symbols in the binary sequence, (See rationale applied to rejection of Claim 29, Claim 30 and Claim 46) and wherein the estimation parameter information describes a second inertia parameter which determines a speed at which the second source statistic value follows a change of a frequency of 25decoded binary symbols in the binary sequence. (See again rationale applied to rejection of Claim 29, Claim 30 and Claim 46 as cited above)

Allowable Subject Matter
Claims 2, 7 – 11, 15, 20 – 22, 28 and 31 - 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of those claims.


References considered but not cited
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Said et al. (US 20180278946 A1) teaches BINARY ARITHMETIC CODING WITH PARAMETERIZED PROBABILITY ESTIMATION FINITE STATE MACHINES.
		Helle et al. (US 20130039426 A1) teaches VIDEO DECODER AND A VIDEO ENCODER USING MOTION-COMPENSATED PREDICTION.
		Rosewarne et al. (US 20130094589 A1) teaches METHOD, APPARATUS AND SYSTEM FOR ENCODING AND DECODING THE SIGNIFICANCE MAP FOR RESIDUAL COEFFICIENTS OF A TRANSFORM UNIT.
		Sasai et al. (US 20150071342 A1) teaches IMAGE DECODING METHOD, IMAGE CODING METHOD, IMAGE DECODING APPARATUS, IMAGE CODING APPARATUS, PROGRAM, AND INTEGRATED CIRCUIT.
		Jeon et al. (US 20090168880 A1) teaches Method and Apparatus for Scalably Encoding/Decoding Video Signal.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487